Citation Nr: 0617206	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-28 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an earlier effective date for restoration of 
benefits as the unremarried surviving spouse for VA purposes.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to July 
1942.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines. 


FINDINGS OF FACT

1.  The March 1998 claim was abandoned by the appellant.

2.  The appellant filed a request for restoration of benefits 
on October 22, 2002.

3.  In December 2003 the RO granted the appellant restoration 
of dependency and indemnity compensation (DIC) benefits 
effective October 22, 2001.


CONCLUSION OF LAW

The effective of restoration of benefits as the unremarried 
surviving spouse for VA purposes is October 22, 2001.  
38 U.S.C.A. §§ 101(3), 1311, 5110 (West 2002); 38 C.F.R. §§ 
3.55, 3.114 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to restoration of benefits as the 
unremarried surviving spouse for VA purposes.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate her claim.  In a letter of October 2002 , the 
appellant acknowledged having been explained of the evidence 
necessary to establish entitlement, having been informed of 
what evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on her behalf and 
what evidence was to be provided by her.  In addition in a 
letter dated in September 2003, the appellant was informed of 
the specific law applicable to the claim and the effective 
date of entitlement to payments under the law.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters 
preceded the decision.  Therefore, the Board finds that the 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in September 2003 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant to send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letters as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant was fully informed of the effective date of the 
benefits should her claim be granted in the letter of 
September 2003. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal available service records and 
supporting documents such as marriage certificate, death 
certificate and affidavits, have been obtained.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required, nor has the delayed notice of the VCAA 
resulted in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

The appellant is seeking and earlier effective date for the 
restoration of benefits as the unremarried surviving spouse 
of the veteran.  The RO, in an administrative decision of 
December 2003, granted the restoration of benefits effective 
October 22, 2001, a year prior to the appellant's claim.  The 
restoration was based on the fact that the appellant's live-
in partner had passed away in 1981 and the appellant was 
entitled to restoration of benefits under the law.

Applicable law states that, on or after October 1, 1998, the 
remarriage of the surviving spouse of a veteran shall not bar 
the furnishing of DIC benefits to such person as the 
surviving spouse of the veteran if the remarriage has been 
terminated by death, annulment or divorce unless the 
Secretary determines that the divorce or annulment was 
secured through fraud or collusion.  38 U.S.C.A. § 
1311(e)(1); 38 C.F.R. § 3.55(a)(3).  Spouses who cease to 
live with another person and holding themselves out openly to 
the public as that person's spouse may also have benefits 
restored.  38 U.S.C.A. § 1311(e)(2); 38 C.F.R. § 3.55(a)(6).

38 U.S.C.A. § 1311(3) states that the first month of 
eligibility for payment of DIC benefits based on the above 
provision shall be the later of the month after the 
termination of the remarriage or the month of cessation of 
the cohabitation.

Subject to the provisions of 38 U.S.C.A. § 5101, where DIC is 
awarded or increased pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  If a claim is reviewed at the 
request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of the 
receipt of such request.  38 U.S.C.A. § 5110(g) (West 2002); 
see 38 C.F.R. § 3.114(a) (2005).

In the present case, the effective date of the award is 
determined by the date of the claim in conjunction with a 
liberalizing law.  To that end, the Board notes that the 
record reveals that the appellant had initially filed a claim 
for restoration of benefits in a letter dated in March 1998.  
In November 1999, the RO sent a letter to the appellant 
requesting the appellant to submit evidence in support of her 
claim.  The appellant was informed that she would need to 
submit the evidence necessary to process her claim.  The 
appellant did not respond to the RO's request.  In October 
2002, the appellant filed a new claim for restoration of 
benefits.

Applicable law states that, where evidence requested in 
connection with an original claim or claim for increase is 
not furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, pension, compensation, DIC, or monetary 
allowance under the provisions of 38 U.S.C. chapter 18 based 
on such evidence shall commence not earlier than the date of 
filing the new claim.  See 38 C.F.R. § 3.158(a) (2005).  

The Board finds that the appellant abandoned her March 1998 
claim.  The appellant did not respond to the RO's request for 
evidence within one year after the request.  Therefore, the 
March 1998 claim was abandoned and cannot serve as the basis 
for determining the effective date of the award.  As stated 
in 38 C.F.R. § 3.158, generally, benefits shall commence no 
earlier than the date of the receipt of the new claim.  
However, there is an exception as provided by 38 C.F.R. 
§ 3.114(a), where an earlier effective date can be assigned 
when the DIC benefits are awarded pursuant to a liberalizing 
law and the claim was reviewed at the request of the 
appellant more than a year after the effective date of the 
liberalizing law.  This exception is applicable in the 
present case.  

The appellant is requesting reinstatement of DIC benefits as 
of the date of the liberalizing law of October 1998.  Since 
the March 1998 claim was abandoned by the appellant, it 
cannot be considered when determining the effective date of 
the claim.  Instead, it is the October 22, 2002 claim which 
determines the effective date of the claim.  As stated above, 
if a claim is reviewed at the request of the claimant more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of the receipt of such request.  38 C.F.R. 
§ 3.114(a).  The RO restored benefits effective October 22, 
2001, or one year prior to the date of the receipt of the 
request, based on the appellant's claim having been reviewed 
more than one year after the pertinent liberalizing law of 
October 1998.  This is the proper effective date.  Where, as 
here, there is no entitlement under the law to the benefit 
sought, the appeal must be terminated. See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  Therefore, the appeal is denied.


ORDER

An earlier effective date for restoration of benefits as the 
unremarried surviving spouse for VA purposes, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


